 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   PATRICIA S.,                                       Civil No. 3:19-CV-05065-BAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further

17   administrative proceedings, including, but not limited to, the following actions: the

18   administrative law judge (the ALJ) will further consider the opinions of Consultative Examiner

19   Jennifer A. Irwin, M.D. (Tr. 345-348), and State Agency Reviewing Psychologists Diane

20   Fligstein, Ph.D. (Tr. 71-73), and Eugene Kester, M.D. (Tr. 86-87), and explain the weight given

21   to each opinion; the ALJ will recontact Dr. Irwin to obtain clarification regarding the maximum

22   amount of time, during an 8 hours a day, for 5 days a week work schedule, that Plaintiff would

23   be able to perform each of the work-related activities noted in the functional assessment/medical

24   source statement of Dr. Irwin's consultative examination report (Tr. 348); the ALJ will further

     Page 1         ORDER - [3:19-CV-05065-BAT]
 1
     consider Plaintiff’s subjective complaints; in light of the above findings, the ALJ will further
 2
     assess Plaintiff’s residual functional capacity and provide rationale with specific references to
 3
     evidence of record in support of assessed limitations; and if the sequential evaluation process
 4
     proceeds to step four, the ALJ will further consider, with the assistance of additional vocational
 5
     expert testimony, Plaintiff’s ability to perform past relevant work and, if necessary, her ability to
 6
     perform other work in the national economy at step five.
 7
              This case is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).
 8

 9
              DATED this 30th day of May, 2019.
10

11
                                                           A
                                                           BRIAN A. TSUCHIDA
12
                                                           Chief United States Magistrate Judge
13

14
     Presented by:
15
     s/ Daphne Banay
     DAPHNE BANAY
16
     Special Assistant U.S. Attorney
     Office of the General Counsel
17
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
18
     Seattle, WA 98104-7075
     Telephone: (206) 615-2113
19
     Fax: (206) 615-2531
     daphne.banay@ssa.gov
20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05065-BAT]
